Felton, Chief Judge.
Exceptions to excerpts from the charge of the trial court in the special grounds of a motion for a new trial, which require the consideration of the evidence, or pleadings, or both, or other parts of the charge, in order to ascertain whether the charges were erroneous and harmful, are too incomplete to be considered by this court when the grounds fail to set forth the evidence, pleading; or charge necessary to be considered, and fail, as an alternative, to designate the pages of the record where the necessary evidence, pleading or charge may be found. Mutual Benefit Health &c. Assoc. of Omaha v. Hickman, 100 Ga. App. 348 (3) (111 S. E. 2d 380). Since the general grounds of the motion for a new trial have been abandoned, the judgment overruling the motion for a new trial must be affirmed.

Judgment affirmed.


Bell and Hall, JJ., concur.

Parker, Clary & Kent, Hugh J. Martin, James Maddox, for plaintiff in error.
Fullbright & Duffey, Harl C. Duffey, Matthews, Maddox, Walton & Smith, John W. Maddox, contra.